 

Exhibit 10.17

 

SHARE PURCHASE LOCK-UP AGREEMENT

Private Sales Transaction

 

THIS AGREEMENT is entered into as of the 25th day of November, 2016 by and
between Admaxoffers.com, LLC, a Georgia Limited Liability Corporation, Edward
Zimbardi and Brenda Zimbardi, Georgia residents (hereafter referred to as the
“Sellers”) and EZJR, Inc. (the “Buyer”), a Nevada corporation, referred to
herein as the “Parties”.

 

WHEREAS, the Sellers report ownership of 1,800,000 Shares (“Selling Shares”) of
the common stock of EZJR, Inc. (“the Company”), a Nevada Company, whose stock is
quoted on the OTC-Bulletin Board, under the stock symbol EZJR (“Shares”);

 

WHEREAS, the Sellers desire to sell 500,000 of their Shares to EZJR and EZJR is
desirous to purchase 500,000 Shares from the Sellers, in a private transaction,
upon the terms and conditions set forth below.

 

WHEREAS, upon purchase of the 500,000 Shares, EZJR intends to cancel these
shares and return them to its corporate treasury.

 

WHEREAS, the Sellers agree to lock-up their remaining Share ownership in EZJR,
based on the terms and conditions set forth below.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which are hereby acknowledged, the Parties hereby
agree to the following.

 

1. Purchase Price. The Sellers agree to sell, transfer and deliver to the Buyer
and the Buyer agrees to purchase 500,000 shares of the EZJR, Inc. stock, free
and clear of all encumbrances and liens created by the Sellers, for an aggregate
purchase price of $25,000 USD (“Purchase Price”).

 

2. Lock-up. Sellers understand that EZJR is seeking to raise capital in order to
build its business. It is easier for the Company to raise capital when its stock
price is not depressed. This lock-up agreement adds a level of protection to
prevent the Sellers from liquidating their stock holdings and adversely
affecting the market of the stock. It is further understood that some of their
shares may be eligible for sale under the Securities Act of 1933, as amended,
subject to certain limitations included in said Rule. The lock-up agreement
shall remain effect until the Sellers’s remaining Shares are registered with the
SEC.

 

3 Demand Registration Rights. EZJR agrees to register half of the Sellers’s
remaining shares within 60-days of EZJR trading on any Exchange. Once the
Registration Statement becomes effective for the Registered Shares, they are no
longer subject to any lock-up agreement. If the Registration Statement is not
filed in the 60-day period, EZJR will pay the Sellers a penalty of $1,000 per
month until the Registration Statement is filed with the SEC. After the first
Registration Statement becomes effective, 366 days later, EZJR agrees to
register the remaining half of the shares owned by the Sellers. After each
Registration Statement becomes effective, the shares being registered are no
longer subject to any lock-up agreement. EZJR will provide all legal opinion
letters to remove the legend of the Sellers’s remaining Shares after they are
registered. The Sellers will be responsible for any transfer agent fees, and
will be responsible to open their own brokerage account.

 

1 

 

 

4. Stock Certificate Replacements. If the Sellers are unable to find their
certificate(s), the Sellers agree to file an affidavit of Lost Certificate with
Quicksilver Stock Transfer, and EZJR agrees to indemnify the Stock Transfer
Agent, in order to replace the lost certificate(s).

 

5. Permitted Transfer. Upon the prior written consent of the Company the
Stockholder may transfer (the “Permitted Transfer”) Shares as a bona fide gift,
by will or intestacy or to a family member or trust for the benefit of a family
member; provided that each transferee, donee or distributee of the Shares shall
sign and deliver to the Company a lock-up letter substantially in the form of
this Agreement contemporaneously with such transaction.

 

6. Representations and Warranties of the Sellers. In order to induce the Buyer
to enter into this Agreement and complete its transactions contemplated
hereunder, Sellers represent and warrant to Buyer that:

 

6.1 Sellers have good and marketable title to the Selling Shares, and the Buyer
will receive the Selling Shares, free and clear of any liens or encumbrances;

 

6.2 The Sellers’s ownership of these shares will be delivered to the Buyer in
certificate form, with the appropriate signature guarantee (medallion)
endorsement.

 

6.3 Sellers have good and sufficient power, authority and capacity to enter into
this Agreement and complete its transactions contemplated under this Agreement
on the terms and conditions set forth herein, and the sale of the Selling Shares
to Buyer will not violate any other agreement or instrument to which Sellers are
a party or by which the Selling Shares are bound.

 

7. Representations and Warranties of the Buyer. In order to induce the Sellers
to enter into this Agreement and complete its transactions contemplated
hereunder, Buyer represents and warrants to Sellers that:

 

7.1 Buyer has the funds to complete this purchase, and agrees to complete the
complete its transactions contemplated herein.

 

7.2 The Buyer has no liability or obligation to pay fees or commissions to any
broker, finder, or agent with respect to the transactions contemplated by this
Agreement.

 

8. Entire Agreement. This Agreement contains the entire understanding between
and among the parties and supersedes any prior understandings and agreements
among them respecting the subject matter of this Agreement.

 

9. Amendment and Modification. Any term of this Agreement may be amended with
the written consent of the Company and the Stockholder. No delay or failure on
the part of the Company in exercising any power or right under this Agreement
shall operate as a waiver of any power or right.

 

2 

 

 

10. Waiver of Compliance; Consents.

 

10.1 Any failure of any party to comply with any obligation, covenant, agreement
or condition herein may be waived by the party entitled to the performance of
such obligation, covenant or agreement or who has the benefit of such condition,
but such waiver or failure to insist upon strict compliance with such
obligation, covenant, or agreement or condition will not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

 

10.2 Whenever this Agreement requires or permits consent by or on behalf of any
party hereto, such consent will be given in a manner consistent with the
requirements for a waiver of compliance as set forth above.

 

11. Transfer, Successor and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. As provided above, any Permitted Transfer shall require
the transferee to execute a lock up agreement in accordance with the same terms
set forth herein. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

 

12. Attorneys’ Fees. In the event an arbitration, suit or action is brought by
any party under this Agreement to enforce any of its terms, or in any appeal
there from, it is agreed that the prevailing party shall be entitled to
reasonable attorneys fees to be fixed by the arbitrator, trial court, and/or
appellate court.

 

13. Computation of Time. In computing any period of time pursuant to this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall be included, unless it is a Saturday, Sunday or a
legal holiday, in which event the period shall begin to run on the next day that
is not a Saturday, Sunday or legal holiday.

 

14. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED, CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
NEVADA. THE PARTIES AGREE THAT ANY LITIGATION RELATING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT MUST BE BROUGHT BEFORE AND DETERMINED BY A COURT OF COMPETENT
JURISDICTION WITHIN NEVADA.

 

15. Arbitration. If at any time during the term of this Agreement any dispute,
difference, or disagreement shall arise upon or in respect of this Agreement,
and the meaning and construction hereof, every such dispute, difference, and
disagreement shall be referred to a single arbiter agreed upon by the parties,
or if no single arbiter can be agreed upon, an arbiter or arbiters shall be
selected in accordance with the rules of the American Arbitration Association
and such dispute, difference or disagreement shall be settled by arbitration in
accordance with the then prevailing commercial rules of the American Arbitration
Association, and judgment upon the award rendered by the arbiter may be entered
in any court having jurisdiction thereof.

 

16. Further Action. The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of the Agreement.

 

3 

 

 

17. Confidentiality. The parties shall keep this Agreement and its terms
confidential, but any party may make such disclosures as it reasonably considers
are required by law or necessary to obtain financing. In the event that the
transactions contemplated by this Agreement are not consummated for any reason
whatsoever, the parties hereto agree not to disclose or use any confidential
information they may have concerning the affairs of other parties, except for
information which is required by law to be disclosed. Confidential information
includes, but is not limited to, financial records, surveys, reports, plans,
proposals, financial information, information relating to personnel contracts,
stock ownership, liabilities and litigation.

 

18. Costs, Expenses and Legal Fees. Whether or not the transactions contemplated
hereby are consummated, each party hereto shall bear its own costs and expenses
(including attorneys’ fees).

 

19. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effecting during the term
hereof, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid and unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in nature in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.

 

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall be deemed to constitute one and the same. Facsimile copies may act as
originals.

 

IN WITNESS HEREOF, the parties have duly executed this Agreement as of the date
written herewith.

 

Sellers: Admaxoffers.com LLC         By: /s/ Brenda Zimbardi   Name:  Brenda
Zimbardi, President         By: /s/ Brenda Zimbardi   Name: Brenda Zimbardi    
    By: /s/ Edward Zimbardi   Name: Edward Zimbardi         Buyer: EZJR, Inc.  
      By: /s/ Barry Hall   Name: Barry Hall   Title: Chief Executive Officer  

 

4 

 

 

ESCROW AGREEMENT

 

This Escrow Agreement (hereinafter “Escrow Agreement”) is entered into as of the
25th day of November, 2016 by and among EZJR, a Nevada corporation (“Buyer”) and
Admaxoffers.com, LLC, a Georgia Limited Liability Corporation, Edward Zimbardi
and Brenda Zimbardi, Georgia residents (hereafter referred to as the “Sellers”)
the selling shareholders of EZJR, Inc., and John Dean Harper, Esq., escrow
agent.

 

WITNESSETH

 

In consideration of the mutual promises, covenants, and representations
contained herein,

 

THE PARTIES HERETO AGREE AS FOLLOWS:

 

WHEREAS:

 

  A. EZJR, Inc., is a Nevada corporation, currently traded on the OTC-BB under
the stock symbol: EZJR.         B. The Selling Shareholders of EZJR, Inc.
entered into an Share Purchase Lock-Up Agreement to sell 500,000 Common Shares
of EZJR, and;         C. It is necessary to establish a separate escrow account
to collect and hold 500,000 Common Shares of EZJR, Inc. and the respective Power
of Attorney to transfer these shares, until they are paid-in-full by the Buyer.
        D. It is recognized that the share certificates representing 500,000
shares of EZJR, Inc. may be lost, and a replacement certificate may need to be
issued by the Quicksilver Transfer Agent.         E. The Buyer and Sellers
desire that John Dean Harper, attorney at law, via the John Dean Harper Trust
Account (“Escrow Holder”), serve as the Escrow Holder in connection with the
Share Purchase Lock-Up Agreement.

 

TERMS:

 

1. The Buyer will forward the amount of Twenty-five Thousand ($25,000) Dollars
(USD) to the escrow agent. The Sellers will transfer 500,000 EZJR Common shares
along with the required Power of Attorney endorsement to the escrow agent. If
the Sellers do not have their physical stock certificate(s), the Sellers agrees
to file a Lost Certificate affidavit with Quicksilver Stock Transfer so that a
replacement certificate can be issued. Once the funds and certificate arrive at
the office of the escrow agent, the escrow agent will send the funds to the
Sellers and the certificate to the Buyer.



 



1 

 

 

OTHER CONDITIONS:

 

2.  If for any reason, after the funds are deposited in escrow, and the stock is
not deposited with the escrow agent within thirty days, the escrow funds will be
returned to the Buyers, per the Buyer’s instructions. Further, if for any
reason, the funds are not deposited into the John Dean Harper Client Trust
Account by December 15, 2016, this escrow agreement becomes null and void, and
the subject shares are released back to the Sellers.

 

3.  The Escrow Holder shall have no duties or obligations other than those
specifically set forth herein. The acceptance by the Escrow Holder of its duties
under this Escrow Agreement is subject to the terms and conditions hereof, which
shall govern and control with respect to its rights, duties, liabilities and
immunities.

 

4.   John Dean Harper, Esq., the Escrow Holder shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in acting or refraining from acting on any instrument
believed by it to be genuine and to have been signed or presented by the proper
party or parties, their officers, representatives or agents. So long as the
Escrow Holder has acted in good faith or on the advice of counsel or has not
been guilty of willful misconduct or gross negligence, the Escrow Holder shall
have no liability under, or duty to inquire beyond the terms and provisions, of
this Escrow Agreement, and it is agreed that its duties are purely ministerial
in nature. Escrow Holder shall, in no event, be liable for any exemplary or
consequential damages.

 

5.  The Escrow Holder does not have any responsibility to review any documents
which shall be held in the Escrow Account for accuracy or completeness.

 

6.  The Escrow holder shall not be obligated to take any legal actions hereunder
which might, in the Escrow Holder’s judgment, involve any expense or liability,
unless the Escrow Holder shall have been furnished with reasonable indemnity.

 

7.  The Escrow Holder is not bound in any way by any other contract or Agreement
between the parties hereto whether or not the Escrow Holder has knowledge
thereof of its terms and conditions and the Escrow Holder’s only duty, liability
and responsibility shall be to hold and deal with the Escrow Documents as herein
described.

 

8.  The Escrow Holder shall not be bound by any modification, amendment,
termination, cancellation, rescission or super session of this Escrow Agreement
unless the same shall be in writing and signed by all of the parties hereto and,
if its duties as Escrow Holder hereunder are affected thereby, unless it shall
have given prior written consent thereto.

 

9.  The parties hereto each jointly and severally agree to indemnify the Escrow
Holder against, and hold the Escrow Holder harmless from anything which the
Escrow Holder may do or refrain from doing in connection with his performance or
non-performance as Escrow Holder under this Agreement and any and all losses,
costs, damages, expenses, claims and attorneys’ fees suffered or incurred by the
Escrow Holder as a result of, in connection with or arising from or out of the
acts of omissions of the Escrow Holder in performance of or pursuant to this
Agreement, except such acts or omissions as may result from the Escrow Holder’s
willful misconduct or gross negligence.

 

2 

 

 

10. In the event of any disagreement between the Sellers or the Buyer(s) or
their representatives or either of them concerning this Escrow Agreement or
between them or any of them and any other person, resulting in adverse claims or
demands being made in connection with the funds, or in the event that the Escrow
Holder is in doubt as to what action the Escrow Holder should take hereunder,
the Escrow Holder may, at its option, refuse to comply with any claims or
demands on it, or refuse to take any other action hereunder, so long as such
disagreement continues or such doubt exists, and in any such event, the Escrow
Holder shall not be or become liable in any way or to any person for its failure
or refusal to act, and the Escrow Holder shall be entitled to continue so to
refrain from acting until:

 

(a) the rights of the Sellers or Buyer(s) shall have been fully and finally
adjudicated through arbitration as provided herein, or by a court of competent
jurisdiction; or arbitration.

 

(b) all differences shall have been adjusted and all doubt resolved by agreement
between the parties, and the Escrow Holder have been notified thereof in writing
signed by all parties.

 

11. Should Escrow Holder become involved in litigation or arbitration in any
manner whatsoever on account of this agreement or the Funds and/or the stock
certificates, the parties hereto (other than Escrow Holder), hereby bind and
obligate themselves, their heirs, personal representatives, successors, assigns
to pay Escrow Holder, in addition to any charge made hereunder for acting as
Escrow Holder, reasonable attorneys’ fees incurred by Escrow Holder, and any
other disbursements, expenses, losses, costs and damages in connection with or
resulting from such actions.

 

12. The terms of these instructions are irrevocable by the undersigned unless
such revocation is consented to in writing by each of the Sellers or Buyer(s).

 

13. The Escrow Holder may resign as escrow agent in respect of the Funds by
giving written notice to the Buyer(s) or their representatives. The resignation
of the Escrow Holder shall be effective, and the Escrow Holder shall cease to be
bound by this Escrow Agreement, thirty (30) days following the date that notice
of resignation was given.

 

14. Any notices or other communications required or permitted hereunder shall be
sufficiently given if personally delivered to or sent by registered mail or
certified mail, postage prepaid or such other address as shall be furnished in
writing by any party in the manner for giving notices hereunder, and any such
notice or communication shall be deemed to have been given as of the date so
delivered, mailed, or faxed.

 

15. This Escrow Agreement shall be construed in accordance with the laws of the
State of Nevada. The parties consent to the jurisdiction of the courts of the
State of Nevada and the United States District Court of Nevada, and their
respective appellate Courts and further waive objection to venue in any such
court for all cases in controversy relating to disagreement or the relationship
between the parties.

 

16. This Escrow Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same. Facsimile copies may act as originals.

 

3 

 

 

This Escrow Agreement is executed as of November 25, 2016

 

Sellers:   Admaxoffers.com, LLC         By: /s/ Brenda Zimbardi   Name: Brenda
Zimbardi      President         By: /s/ Brenda Zimbardi   Name: Brenda Zimbardi
        By: /s/ Edward Zimbardi   Name: Edward Zimbardi         Buyer:   EZJR,
Inc.         By: /s/ Barry Hall     Barry Hall     Chief Executive Officer      
  Escrow Agent:         By: /s/ John Dean Harper     John Dean Harper, Esq.    
Escrow Agent  

 

4 

 

 

 

